Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7, filed 09/07/2022, with respect to Rejections under 112 have been fully considered and are persuasive.  The 112 rejection of Claims 6, 15 and 18-20 has been withdrawn. 
Applicant's arguments filed 09/07/2022 regarding rejection under 103 have been fully considered but they are not persuasive.
Regarding Applicants arguments filed 09/07/2022 on page 8 regarding an inner channel extending along a lengthwise direction the disc arm. Applicant states that So’s conduit is concerned with delivering a cleaning solution or DI water and is not concerned with evacuating debris and slurry through the disc arm, and that the through hole of Benner is for delivering slurry to the polishing pad. However, Benner does teach a vacuum conduit for evacuating debris and slurry (23) and So does teach a conduit extending through the disk arm. Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the to modify the vacuum conduit of Benner to be located through an inner channel of the disk arm as So teaches extending a conduit through the disk arm. Doing so would protect the vacuum conduit from stray debris and external factors. It would also reduce the space taken up by the vacuum conduit as that would now be located within the disk arm. And would further guard against an unintentional disconnect of the vacuum conduit. As such Examiner does not find this argument persuasive.
Regarding applicants’ arguments filed 09/07/2022 on page 8 regarding the allowability of claims 21 and 22 due to dependency on independent claim 1, Examiner does not find this persuasive for the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20040110453 A1) in view of Benner (US 20030013381 A1).
Regarding Claim 1, Barnett A pad conditioner, comprising: a conditioning disk comprising: a substrate plate (31) having an outer rim; an abrasive region (27) on a surface of the substrate plate (31); and at least one channel segment (25) extending from about the center of the substrate plate to substantially the outer rim of the substrate plate (see Figure 4); But does not teach, a disk holder to which the conditioning disk is mounted, the disk holder including a through hole; and a disk arm to which the conditioning disk is mounted, the disk arm including an opening the opening extending along a lengthwise direction of the disk arm, the opening being coupled to a vacuum module for evacuating debris and slurry through the opening, the opening in fluid communication with the at least one channel segment via the through hole.
However Benner teaches a similar configuration, wherein a disk holder (20) to which a conditioning disk is mounted (36), the disk holder including a through hole (Annotated Figure A); and a disk arm (16) to which the conditioning disk is mounted (figures 5-8), the disk arm including an opening (Annotated Figure A), the opening being coupled to a vacuum module for evacuating debris and slurry through the opening (Benner Para [0046] “Hose 21 attached to vacuum outlet port 22 on the periphery of conditioning holder 20 pulls debris into a vacuum facility (not shown).”), the opening being in fluid communication with the at least one channel segment via the through hole (Annotated Figure A).

    PNG
    media_image1.png
    305
    723
    media_image1.png
    Greyscale
 
Annotated Figure A (Figure 7 of Benner)
It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the conditioner disk of Barnett to include a disk holder and disk arm in order to provide the structure to utilize the conditioner disk in conditioning the polishing pad, allow for dispensing slurry automatically and to remove debris. 
	Further, So teaches a similar conditioner including an opening extending along a lengthwise direction of the disk arm (See figure 1 of So, where 1 extends through an opening in arm 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the arm of Barnett as modified to include an opening, and modifying the vacuum outlet port of Benner to extend through said opening, as doing so would minimize space required by the grinder, and also protect the vacuum outlet from debris and external factors from damage, allowing the debris sucked up by the vacuum to be contained within the arm.

Regarding Claim 2, Barnett as modified teaches all the limitation of claim 1 and in addition teaches, wherein the substrate plate (31 of Barnett) includes a through hole (37 of Benner) in fluid communication with the through hole of the disk holder and the at least one channel segment (See Annotated Figure A).
It would be obvious to one of ordinary skill in the art before the effective filing date in the invention to modify the substrate plate of Barnett to have a through hole in order easily allow for the insertion and removal of slurry and or debris from conditioning via the through hole during pad conditioning. 

Regarding Claim 3, Barnett as modified teaches all the limitation of claim 1 and in addition teaches wherein the at least one channel (25) segment has non-linear shape (see Figure 4 of Barnett, Curved channel portions).

Regarding Claim 4, Barnett as modified teaches all the limitations of claim 1 and in addition teaches wherein the conditioning disk further comprises: a middle plate (annotated Figure B of Benner) attached to the disk holder (20 of Benner) and the substrate plate (35 of Benner), wherein the middle plate surrounds the substrate plate (See figure 8 of Benner) and is separated from the substrate plate by a gap (Annotated Figure A); and a retaining ring attached to the middle plate (Annotated Figure B).

    PNG
    media_image2.png
    315
    560
    media_image2.png
    Greyscale

Annotated Figure B (Figure 8 of Benner)
	
	Regarding Claim 7, Barnett as modified teaches all the limitations of claim 1 and in addition teaches wherein the at least one channel segment (25) includes a groove in the abrasive region (Barnett Para [0017] “The conditioning plate 31 comprises channels 25, the width and depth of which are determined for a particular purpose that depend on a number of factors,” indicating these channels have depth suggest that they are a groove in the plate), and the surface of the substrate plate underlying the groove is covered by substantially no abrasive material (Barnett Para [0012] “showing a conditioning plate 17 comprising a plurality of recessed portions or channels 18 that define a plurality of adjacent conditioning surfaces 20. Barnett Para [0013] notes “conditioning plates can be made of stainless steel, or any other metal allow or composite material, including but not limited to plastic, carbon bases, or fiber reinforced,” therefore indicating that the groove does not include abrasive material. The drawings also support that channels 18 between the conditioning surfaces 20 are apart from the abrasive and do not have abrasive materially as illustrated). 
	Regarding Claim 21, Barnett as modified teaches all the limitations of claim 1 and in addition teaches wherein the substrate plate (31) has a first channel segment (25) at a second surface of the substrate plate (22) opposite the first surface (Back side of face 22 is on), the first channel segment being in fluidic communication with the inner channel (Channel segment extends towards center of the disc, which is in fluidic communication with the inner channel (See Annotated Figure A)).

	Regarding Claim 22, Barnett as modified teaches all the limitations of claim 1 and in addition teaches wherein the opening overlaps the through hole (See Annotated figure A where center hole overlaps through hole vertically).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20040110453 A1) and Benner (US 20030013381 A1) as modified in claim 1 and in further view of moon (US 20070167117 A1).
	
Regarding Claim 5, Barnett as modified teaches all the limitations of claim 4 but does not explicitly teach wherein the at least one channel has substantially linear shape.
	However, Moon does teach at least one channel has substantially linear shape (See figure 5 of Moon).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the channels of the Barnett to be linear in shape, as the linear channels of moon both serve as passages for slurry flow (Moon Para [0039] “The other areas 112, 114, 116, excluding the conditioning zones 120, occupy from about 30% to 40% of the total area of the support plate 110, and serve as passages for the slurry flow.”) And additionally teaches, non-linear shapes channels in Fig 13, suggesting that substituting non-linear channels for linear channels is merely a simple substitution.
	
Regarding Claim 6, Barnett as modified teaches all the limitations of claim 1 and in addition teaches wherein the at least one channel (25 of Barnett) segment includes a groove (Barnett Para [0017] “The conditioning plate 31 comprises channels 25, the width and depth of which are determined for a particular purpose that depend on a number of factors,” indicating these channels have depth suggest that they are a groove in the plate) in the abrasive region (see figure 4), and merely suggests that the abrasive region covers 50% to 90% of area of the surface of the substrate plate, but does not explicitly note this range
	However, Moon does explicitly teach the abrasive region covers about 50% to about 90% of area of the surface of the substrate plate. (Moon Para [0039] “Therefore, it can be optimally designed that the plurality of the conditioning zones 120 occupy from about 60% to 70% of the total area of the support plate 110.”). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conditioning plate of Barnett to be optimally designed as described in Moon (Moon Para [0039] “Therefore, it can be optimally designed that the plurality of the conditioning zones 120 occupy from about 60% to 70% of the total area of the support plate 110.”) in order to optimize the conditioning of the pad with the amount of slurry moved through the channels.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 20030013381 A1) in view of Barnett (US 20040110453 A1) and So (US 20030190874 A1). 
Regarding Claim 8 Benner teaches A method, comprising: polishing a surface of a wafer on a polishing pad in the presence of a slurry (Benner Para [0045] “Wafer 11 is rotated on polishing pad 12 that is secured to rotating, orbital or linear platen 13. (The wafer carrier, support arm and motor are not shown). A stream of polishing slurry 14 generally containing an oxidizer, abrasive and/or ultra-pure water is poured on polishing pad surface 12a and in cooperation with the rotating motion of wafer 11 acts to remove a few tenths of microns of surface unevenness on the wafer 11 after each layer of integrated circuitry.”); conditioning a polishing surface of the polishing pad using a pad conditioner having a conditioning disk (Benner Para [0045] “Pad conditioning apparatus 15 operates to restore and maintain polishing pad surface 12a as it is worn down by the polishing action. Motor 17, FIG. 5, pivots end effector arm 16 in an arc about fixed shaft 18 while simultaneously providing rotational motion and a downward force 40 to pad conditioning apparatus 15.” Pad conditioning apparatus containing abrasive disk (36)); evacuating the debris and the spent slurry (Benner Para [0047] “Holes 37 in each of the disks are aligned such that debris is pulled from polishing disk 12 to vacuum outlet 22.” And Benner Para [0035] “Vacuum pulls the wastes from the process, lifts the polishing pad asperities into an uncompressed position.”).
But does not explicitly teach that the conditioning disk includes a channel segment, the conditioning disk being mounted to a disk holder, the disk holder including a through hole moving debris and spent slurry from the polishing surface through the channel segment by motion of the conditioning disk; evacuating the debris and the spent slurry via an opening
 of a disk arm in fluidic communication with the channel segment;
However, Barnett teaches a conditioning disk (17) including a channel segment (18), the conditioning disk being mounted to a disk holder (arm 16), the disk holder including a through hole (See annotated figure A); moving debris and spent slurry from the polishing surface through the channel segment by motion of the conditioning disk (Barnett Para [0016] “Depending on the configuration of channels 18, conditioning plate can rotated in a direction that urges the slurry and debris toward perimeter 23, or in the opposite direction to urge the slurry and debris toward the center 22.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conditioning plate of Benner to include the channels as taught by Barnett in order to urge the debris and slurry toward the center to allow for easier removal of debris and waste. 
And So, teaches a similar configuration wherein slurry is dispensed via an opening of a disk arm (see conduit 1 in Figure 1 extending through arm 7) the opening extending along a lengthwise direction of the disk arm (See Figure 1 of So), the opening being in fluidic communication with the channel segment via the through hole (4, cleaning solution passes through conduit 2a).
It would be obvious to one of ordinary skill in the art before effective filing date of the invention to modify the arm of Benner to include the fluidic communication to remove debris and spent slurry in order to minimize the space taken up by the invention by running the vacuum tube of Benner (21) through the arm (16).

Regarding Claim 9, Benner teaches all the limitations of claim 8 and in addition teaches wherein the moving the debris and the spent slurry includes: moving the debris and the spent slurry toward a center hole of the substrate plate in fluid communication with the opening of the disk arm (See annotated Figure A, Benner Para [0047] “Holes 37 in each of the disks are aligned such that debris is pulled from polishing disk 12 to vacuum outlet 22” Hole 37 includes a center hole, See Annotated Figure B).

Regarding Claim 10, Benner as modified teaches all the limitations of claim 9 and in addition teaches where the conditioning includes: conditioning the polishing surface of the polishing pad using the pad conditioner (abrasive disk 36) having the conditioning disk including at least two abrasive segments (see figure 2 (abrasive segment 20)) forming the channel segment having non-linear shape (channels 18).

Regarding Claim 11, Benner as modified teaches all the limitations of claim 8 and in addition teaches wherein the moving the debris and the spent slurry includes: moving the debris and the spent slurry toward a gap between the substrate plate and a middle plate to which the substrate plate is attached, the gap in fluidic communication with the opening of the disk arm through the channel segment (See annotated Figure A and Benner Para [0047] “Holes 37 in each of the disks are aligned such that debris is pulled from polishing disk 12 to vacuum outlet 22.”)

Regarding Claim 12, Benner as modified teaches all the limitations of 11 and in addition teaches wherein the moving the debris and the spent slurry includes: moving the debris and the spent slurry toward a gap between the substrate plate and a middle plate to which the substrate plate is attached, the gap in fluidic communication with the opening of the disk arm through the channel segment(Barnett Para [0016] “Depending on the configuration of channels 18, conditioning plate can rotated in a direction that urges the slurry and debris toward perimeter 23, or in the opposite direction to urge the slurry and debris toward the center 22.”) .
	
Regarding Claim 13, Benner as modified teaches all the limitations of claim 8 and in addition teaches wherein the evacuating the debris and the spent slurry is performed simultaneously with the polishing the surface of the wafer (Benner Para [0045] “A stream of polishing slurry 14 generally containing an oxidizer, abrasive and/or ultra-pure water is poured on polishing pad surface 12a and in cooperation with the rotating motion of wafer 11 acts to remove a few tenths of microns of surface unevenness on the wafer 11 after each layer of integrated circuitry. Pad conditioning apparatus 15 operates to restore and maintain polishing pad surface 12a as it is worn down by the polishing action”)



Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 20030013381 A1) in view of Barnett (US 20040110453 A1) and So (US 20030190874 A1).
	Regarding Claim 14 Benner teaches A pad conditioner, comprising: a conditioning disk (Disk 36, see figure 8, which is a part of “FIG. 8 is an exploded view that more clearly shows the constituent parts of conditioning apparatus 15” (Benner Para [0048] ) comprising: a substrate plate (36) having a first through hole (see center hole 37) and an outer rim (See rim of 36 in Figure 8) and an abrasive region attached to a first surface (36 is an abrasive disk); a disk holder (20) to which the conditioning disk (36 see figure 6 and 7) is mounted, the disk holder including a second through hole in fluid communication with the first through hole and the at least one channel segment (annotated figure A); and a disk arm (16) to which the disk holder is attached (See figure 5) being coupled to a vacuum module for evacuating debris and slurry (via vacuum conduit 23).
	However, Benner does not explicitly teach that the abrasive region is attached to the surface of the substrate plate, the abrasive region including at least two abrasive segments having at least one channel segment therebetween, each channel segment extending from the first through hole to substantially the outer rim of the substrate plate; the disk arm including an inner channel, extending along a lengthwise direction of the disk arm and in fluidic communication with the second through hole in the disk holder.
	However, Barnett does teach a similar configuration wherein an abrasive region (20) attached to a surface of the substrate plate (17), the abrasive region including at least two abrasive segments (See figure 2 of Barnett) having at least one channel segment therebetween (Channel 18), each channel segment extending from the center to substantially the outer rim of the substrate plate (See figure 2 of Barnett).
	It would be obvious one of ordinary skill in the art before the effective filing date of the invention to modify the substrate plate of Benner in view of the substrate plate in order to more effectively channel debris and slurry toward the center of the plate in order to make it easier for the slurry and debris to be removed.
	So, teaches a similar configuration wherein the disk arm (7) including an inner channel (see conduit 1 extending through arm in Fig 1) extending along a lengthwise direction of the disk arm (7) and in fluidic communication with the second through hole in the disk holder (See figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the arm of Benner to include an opening, and modifying the vacuum outlet port of Benner to extend through said opening, as doing so would minimize space required by the grinder, and also protect the vacuum outlet from debris and external factors from damage, allowing the debris sucked up by the vacuum to be contained within the arm.

	Regarding Claim 15, Benner as modified teaches all the limitations of claim 14 and in addition teaches wherein the at least one channel segment is are extended in a radial direction (Channel and groove 18 of Barnett) extends radially out (Barnett Figure 2 and 4).

	Regarding Claim 16, Benner as modified teaches all the limitations of claim 14 and in addition teaches wherein the abrasive segments are wedge shaped (Barnett Figure 2 and 4).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 20030013381 A1) in view of Barnett (US 20040110453 A1) and So (US 20030190874 A1) and as modified in claim 14 and in further view of Moon (US 20070167117 A1).
Regarding Claim 18, Benner as modified teaches all the limitations of claim 14 but does not explicitly teach wherein the at least one channel segment occupies from about 10% to about 50% of the surface area of the first surface of the substrate plate.
However, Moon does teach wherein the at least one channel segment occupies from 10% to 50% of the surface area of the surface of the substrate plate. (Para [0039] of Moon “The other areas 112, 114, 116, excluding the conditioning zones 120, occupy from about 30% to 40% of the total area of the support plate 110, and serve as passages for the slurry flow.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conditioning plate of Barnett to be optimally designed as described in Moon (Moon Para [0039] “Therefore, it can be optimally designed that the plurality of the conditioning zones 120 occupy from about 60% to 70% of the total area of the support plate 110. In this case, both the conditioning effects of the polishing pad as well as the mobility of slurry are good. The other areas 112, 114, 116, excluding the conditioning zones 120, occupy from about 30% to 40% of the total area of the support plate 110, and serve as passages for the slurry flow.”) in order to optimize the conditioning of the pad with the amount of slurry moved through the channels.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 20030013381 A1) in view of Barnett (US 20040110453 A1) and So (US 20030190874 A1) and as modified in claim 14 and in further view of FOR 1 (JP4855571B2).
	Regarding Claim 20, Benner as modified teaches all the limitations of claim 14 but does not explicitly teach wherein the at least one channel segment has average radius of curvature greater than half the radius of the substrate plate.
	However, FOR1 does teach a similar configuration wherein the at least one channel  segment (grooves 3) has average radius of curvature greater than about half the radius of the substrate plate (pad 1) (FOR 1 Para [0018] “The radius of curvature of 3a is R / 2 to 10R (mm).”).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the radius of curvature of the channels of Benner as modified in order to increase the flow rate of the slurry (FOR 1 Para [0004] “However, when polishing the workpiece by supplying the polishing slurry, the centrifugal force due to the rotational force of the polishing pad and the workpiece are pressed against the polishing pad. As a result, it is not supplied into the surface, but is pushed out from the polishing pad and discharged to the outside, and expensive polishing slurry is wasted.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723